Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 16-35 of M. Treskow et al., App. No. 16/753,287 (Sep. 28, 2018) are pending, under examination and stand rejected.  

The examiner introduces a new ground of rejection below, based on art that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement.  As such, this action is maintained as non-final.  MPEP § 706.07(a).  

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  




16. A process for preparing dimethylaminoalkyl(meth)acrylate, comprising reacting a mixture comprising: 

(a) alkyl (meth)acrylate, (b) dimethylaminoalkanol and (c) a catalyst system comprising a solution of a lithium alkoxide in alcohol to produce said dimethylaminoalkyl (meth)acrylate, 

wherein the catalyst system contains no alkaline earth metal compounds.

Inventive Example 3 (lithium methoxide), disclosed as pages 7-8 of the specification is illustrative of a claim embodiment.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1 Terms “alkyl” / “alkan”, and “alkox”

The claim 1 terms “dimethylaminoalkyl(meth)acrylate”, “dimethylaminoalkyl(meth)acrylate”, “dimethylaminoalkanol”, and “lithium alkoxide” are each generic with respect to an “alkyl” substituent.  These terms are broadly and reasonably interpreted based on the plain meaning and consistent with the specification as limited to the following Markush genera as set forth in the chemical equation below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein “alkyl” is limited to an unsubstituted alkyl group.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 16-35 under AIA  35 U.S.C. 103 as being unpatentable over M. Jayawant et al., US 3,642,877 (1972) (“Jayawant”), A. Casas et al., 171 Chemical Engineering Journal, 1324– 1332 (2011) (“Casas”), and T. Miller et al., US 6,215,018 (2001) (“Miller”), based on the rational given in the previous Office action,  is withdrawn for the following reasons.  

The Prior Art

M. Jayawant et al., US 3,642,877 (1972) (“Jayawant”)

Jayawant discloses synthesis of dimethylaminoethyl methacrylate from dimethylaminoethanol and an alkyl methacrylate using dibutyl tin oxide.  Jayawant at col. 1, lines 55-70.  As discussed in the previous Office action, Jayawant involves an initial azeotropic distillation to remove water followed by addition of dibutyl tin oxide catalyst.  Jayawant Example 1, summarized below, is illustrative of the disclosed process.  Jayawant at col. 3.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



A. Casas et al., 171 Chemical Engineering Journal, 1324– 1332 (2011) (“Casas”)

Casas teaches that the industrial production of biodiesel is by a transesterification reaction between triglycerides (found in oils and fats) and methanol in the presence of a catalyst, usually an alkali methoxide.  Casas at page 1324, col. 1.  Casas futher teaches that the replacement of methanol with methyl acetate produces triacetin as a byproduct instead of glycerol, which is a compound of a higher value and has the advantage that it can be added to the formulation of biodiesel because of its mutual solubility.  Casas at page 1324, col. 1.  In the “2.3 Experimental procedure”, Casas discloses interesterification as summarized below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Casas teaches that experimental design was planned to determine the reaction rate constants and to study the effect of catalyst concentration and temperature on reaction rate.  Casas at page 1325, col. 2.  

Casas discloses that the use of methanolic potassium methoxide improves the reaction rate over solid potassium methoxide due to the catalyst is entirely dissolved in the mixture from the beginning of the reaction.  Casas at page 1325, col. 2.  

However, as noted by Applicant in the Reply, Casas teaches that using a methanolic solution of potassium methoxide instead of solid methoxide means that the catalyst is completely dissolved in the reaction mixture from the beginning; however, it also causes transesterification side reactions to occur, lead to a lower yield of triacetin production. Casas at page 1330, col. 1.  

potassium alkoxide, while the instant claims are limited to lithium alkoxides.  

T. Miller et al., US 6,215,018 (2001) (“Miller”)

Miller discloses an ester interchange reaction (transesterification) for preparing an alkyl (alkyl)acrylate monomer whereby a lower acyl ester and an alkyl ester derived from an unsaturated carboxylic acid are reacted under essentially anhydrous conditions in the presence of an alkali metal alkoxide catalyst and a polymerization inhibitor at an elevated temperature.  Miller at col. 5, lines 15-40.  Miller teaches that lithium alkoxides are generally preferred as catalysts.  Miller at col. 6, lines 28-30.  Miller teaches that free radical polymerization inhibitors are included in the reaction mixture, preferably halide salts.  Miller at col. 4, lines 10-20.  Miller Example 1 is illustrative of the disclosed process.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Applicant’s Argument/ Reasons for Rejection Withdrawal

Applicant argues that whereas the instantly claimed reaction and that disclosed by Jayawant are transesterifications (reacting an ester and an alcohol to exchange organic groups), Miller and Casas describe interesterifications (reacting one ester with another ester so that they exchange alkyl groups). Thus, Applicant argues that there are significant differences in the types of reactions used in the references when compared to one another and when compared to the pending claims.  Applicant notes (as discussed above) that while Casas teaches that use of dissolved potassium methoxide (as opposed to solid potassium methoxide) increases reaction rate, it also causes transesterification lithium alkoxide as instantly claimed) concerns interesterification between two alkyl esters, whereas the instant claims are directed to transesterification of alkyl(meth)acrylate with an aminoalkanol (i.e., Miller is directed to a different type of chemical reaction employing functionally different reagents (claimed aminoalkanol versus Miller ester)).  Bother Jayawant and Casas are directed different catalysts.  Furthermore, Casas does not provide information regarding percent yield and directed to suflower oil, which as Applicant notes is a complex mixture.  As such, the § 103 rejection over this reference combination, based on the rational given in the previous Office action, is withdrawn.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Patterson, US 3,784,566 (1974) (“Patterson”).  

Claims 16-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Patterson, US 3,784,566 (1974) (“Patterson”) in further view of M. Raetzsch et al., WO 2010018177 (2010).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

J. Patterson, US 3,784,566 (1974) (“Patterson”)

Patterson teaches a process for the production of dialkylaminoethyl methacrylate whereby methyl methacrylate is reacted under refluxing conditions with a dialkylaminoethanol in the presence of a catalyst, such as sodium methoxide, and in the presence of an entrainer such as benzene, where the methanol-benzene azeotrope, which is taken off overhead from the reaction zone, is condensed and the resulting liquid composition is passed through a molecular sieve bed for removal of the methanol.  Patterson at col. 1, lines 1-30.  

Patterson teaches that a wide variety of esterification catalysts can be employed in the process of this invention. Useful catalysts include the alkali metal alkoxides, such as sodium methoxide, potassium methoxide, sodium ethoxide, lithium ethoxide, potassium propoxide, etc.; alkali metal amino alkoxides, such as sodium dimethylaminoethoxide, etc. and alkali metal hydoxides, such as sodium hydroxide, potassium hydroxide, lithium hydroxide, etc.  Patterson at col. 3, lines 25-35.  Patterson Examples II and III are summarized below.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Patterson Examples II and III each teach each and every limitation of instant claim 16 except that sodium methoxide in methanol is employed as the catalyst, whereas instant claim 16 requires “a lithium alkoxide in alcohol”.  However, as discussed above, Patterson alkali metal alkoxides, such as lithium ethoxide.  Respecting instant claim

M. Raetzsch et al., WO 2010018177 (2010)

Raetzsch teaches reaction products of oxazolidine derivatives and of bisoxazolidine derivatives.  Raetzsch at Abstract.  In Example 19, Raetzsch teaches that 117 g (1 mol) of N‐hydroxyethyl oxazolidine and 500 g (5 mol) of methyl methacrylate were initially charged at RT in a 1 liter three‐necked flask with stirrer, thermometer and Dimroth cooler, then the mixture was then heated to 99 °C.. The transesterification was started by adding LiOMe (2.5 mol %, based on the N-hydroxyethyl oxazolidine) as a catalyst; the resulting methanol was separated by distillation during the reaction.  Raetzsch English-language Machine Translation, page 59 of 88 (Example 19).  The react is summarized by CASREACT as follows.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


See CASREACT Abstract and Indexed Reaction, M. Raetzsch et al., WO 2010018177 (2010).  


Instant Claims 16-33 Are Obvious Over Patterson

Instant claims 16-33 are obvious in view of Patterson for the following reasons.  Regarding instant claims 16-22, 24, and 27-33, one of ordinary skill in the art is motivated with a reasonable likelihood of success to perform Patterson Examples II or III, but replacing sodium methoxide with either of lithium ethoxide or lithium methoxide in view of Patterson’s teaching that alkali alkoxides (e.g., lithium ethoxide) are a suitable catalyst equivalents to sodium methoxide and in further view of Patterson’s teaching that a wide variety of esterification catalysts can be employed.  Upon such modification of Patterson Examples II or III, one of ordinary skill in the art arrives at each and every element of instant claims 16-22, 24, and 27-33.  One of ordinary skill in the art would be so motivated because such modification of Patterson Examples II or III represents the simple substitution of one known element for another to obtain predictable results.  MPEP § 2143 (I) (Rational (B)).  

The additional process limitations of instant claims 23, 25, 26, 34 and 35 are directed result effective variables.  These further limitations do not lend patentability to instant claims 23, 25, 26, 34 and 35 because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05 (II)(A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

Instant Claims 16-33 Are Obvious Over Patterson in Further View of Raetzsch

Instant claims 16-33 are obvious in view of Patterson in further view of Raetzsch for the following reasons.  Regarding instant claims 16-22, 24, and 27-33, one of ordinary skill in the art is motivated with a reasonable likelihood of success to perform Patterson Examples II or III, but replacing sodium methoxide with lithium methoxide in view of Patterson’s teaching that alkali alkoxides (e.g., lithium ethoxide) are a suitable catalyst equivalents and that a wide variety of esterification catalysts can be employed in further 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622